Title: From Benjamin Franklin to Deborah Franklin, 13 April 1755
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
Annapolis, April 13. 1755 Sunday
We got well over here last Night about 8 aClock. I believe I shall not return the same Road with the Company, but go round by Winchester, and so to Carlisle, in order to settle the Posts, which the Assembly agreed to Support for a Year between the Camp and Philadelphia. My Love to all. I have receiv’d sundry Pacquets of Newspapers here from England, which I send up under Cover to Mr. Hall, who will give you my Letters and the Magazines. I am, Your Loving Husband
B Franklin
 Addressed: To / Mrs Franklin / Philada
